Mr. Justice McGoorty delivered,the opinion of the court. Abstract of the Decision. 1. Bastards, § 22*—when evidence insufficient to establish parentage of alleged father. In a prosecution for bastardy where the case of relatrix rested entirely upon her unsupported evidence, held that the evidence preponderated in favor of defendant, it appearing that the first act of intercourse with defendant according to relatrix’s testimony, was 233 days before the birth of the child. 2. Bastards, § 20*-—when burden of proof upon mother to show that child prematurely born. In a bastardy prosecution where the testimony.of relatrix shows that the first act of intercourse with defendant was 233 days before the birth of the child, the burden is upon her to establish by a preponderance of the evidence that the child was of premature birth.